TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED APRIL 26, 2022



                                     NO. 03-21-00127-CR


                            Roseanne Lupita Sheppard, Appellant

                                                v.

                                  The State of Texas, Appellee




          APPEAL FROM THE 27TH DISTRICT COURT OF BELL COUNTY
              BEFORE JUSTICES GOODWIN, TRIANA, AND KELLY
                AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the order of deferred adjudication entered by the trial court. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s order of deferred adjudication. Therefore, the Court affirms the trial court’s

order of deferred adjudication.    Because appellant is indigent and unable to pay costs, no

adjudication of costs is made.